         Case 7:16-cr-00832-KMK Document 241 Filed 08/28/20 Page 1 of 1



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     United States Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     August 28, 2020

BY ECF

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

               Re:    United States v. Nicholas Tartaglione, S4 16 Cr. 832 (KMK)

Dear Judge Karas:

        The Government respectfully submits this letter to request permission to file its response
to the above-referenced defendant’s August 28, 2020 letter motion (the “Letter Motion”) by
September 11, 2020. The Letter Motion references a number of issues that have been discussed
by the parties and addressed by the Court over the duration of this case. In order to ensure the
accuracy of its response to the Letter Motion, the Government intends to review the
correspondence and transcripts regarding those issues and to consult with both the Bureau of
Prisons and the United States Marshals Service. The Government anticipates it will be able to
complete that process and submit its response to the Letter Motion within two weeks. Accordingly,
the Government respectfully requests that the Court permit the Government to file its response to
the Letter Motion by September 11, 2020.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney

                                               By:            /s/
                                                     Maurene Comey & Jason Swergold
                                                     Assistant United States Attorneys

cc:    All counsel of record (by ECF)
